Exhibit 10.8

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

 

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this
“Amendment”) is entered into as of March 30, 2015, but is effective for all
purposes as of December 31, 2014 (the “Effective Date”), between DEEP DOWN,
INC., a Nevada corporation (“Borrower”), and WHITNEY BANK, a Mississippi state
chartered bank (the “Lender”). Capitalized terms used but not defined in this
Amendment have the meanings given them in the Credit Agreement (defined below).

 

RECITALS

 

A. Borrower and Lender entered into that certain Amended and Restated Credit
Agreement dated as of November 11, 2008, and amended and restated through April
14, 2010 (as amended by the First Amendment to Amended and Restated Credit
Agreement dated as of December 31, 2010, the Second Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2011, the Third Amendment to
Amended and Restated Credit Agreement dated as of June 9, 2011, the Fourth
Amendment to Amended and Restated Credit Agreement dated as of April 15, 2012,
the Fifth Amendment to Amended and Restated Credit Agreement dated as of
March 5, 2013, the Sixth Amendment to Amended and Restated Credit Agreement
dated as of April 15, 2014, and as further amended, restated, or supplemented
from time to time, the “Credit Agreement”).

 

B. A Default has occurred as a result of the Companies’ failure to comply with
the minimum Fixed Charge Coverage Ratio covenant pursuant to Section 10.2 of the
Credit Agreement for the fiscal quarter ending December 31, 2014 (the “Existing
Default”).

 

C. Borrower and Lender have agreed, subject to the terms and conditions of this
Amendment, to (i) amend the Credit Agreement and (ii) waive the Existing
Default.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

1. Amendments to Credit Agreement.

 

(a) Section 1.1 (Definitions) of the Credit Agreement is amended to delete the
defined term “EBITDA” in its entirety and to replace it with the following:

 

“EBITDA means consolidated net income of the Companies, plus income taxes, plus
Interest Expense, plus depreciation and amortization, plus non-cash stock-based
compensation, plus cash distributions received by any Company in respect of its
equity interests in CFT (but excluding any income or losses allocable to such
Company’s equity interests in CFT), plus for the fiscal quarter ending December
31, 2014, a non-recurring non-cash charge of up to $4,916,000 for the write-down
related to goodwill impairment for certain discontinued operations, in each case
to the extent subtracted in calculating net income.”

 

(b) Section 10.4 (Testing and Calculation) of the Credit Agreement is amended by
adding the following new clause (c) at the end of such Section:

 



 

 

 

“(c) For the purposes of calculating EBITDA under Sections 10.1 (Leverage Ratio)
and 10.2 (Fixed Charge Coverage Ratio), for the fiscal quarter ending December
31, 2014, EBITDA shall be calculated to permit a non-recurring non-cash charge
of up to $4,916,000 for the write-down related to goodwill impairment for
certain discontinued operations to be added back to the calculation of EBITDA,
to the extent subtracted in calculating the consolidated net income of the
Companies for such period.”

 

(c) Section 10 (Financial Covenants) of the Credit Agreement is amended to add
the following new Section 10.6 at the end of such Section:

 

“10.6 Cash or Cash Equivalent Availability. Borrower shall at all times maintain
cash and cash equivalents of at least $3,900,000 on deposit in an interest
bearing account held by Borrower at Lender until Borrower has complied with both
Section 10.1 and Section 10.2 as of the last day of a fiscal quarter ending on
or after December 31, 2014. After Borrower has satisfied the requirement to
comply with both Section 10.1 and Section 10.2 for any fiscal quarter ending on
or after December 31, 2014, Borrower will no longer be required to comply with
this Section 10.6. The foregoing covenant amends and restates in its entirety
the post-closing covenant under Section 3 of that certain Waiver Agreement dated
August 12, 2014, by and between Borrower and Lender.”

 

2. Conditions. This Amendment shall be effective once each of the following have
occurred or have been delivered to Lender, each in Proper Form:

 

(a) this Amendment executed by Borrower and Lender;

 

(b) Guarantors’ Consent and Agreement;

 

(c) Borrower shall have paid, and Lender shall have received, payment of
Lender’s other fees and expenses incurred in connection with this Amendment,
including fees and expenses of its legal counsel; and

 

(d) such other documents and items as Lender may reasonably request.

 

3. Waiver of Existing Default. Subject to the conditions in Section 2 being
satisfied, Lender hereby (a) waives the Existing Default, and (b) agrees not to
exercise any of the rights or remedies available to Lender under the Loan
Documents solely as a result of the Existing Default. Borrower hereby agrees
that the waiver of the Existing Default does not (i) constitute a waiver of any
present or future violation of or noncompliance with any provision of any Loan
Document or a waiver of Lender's right to insist upon strict compliance with
each term, covenant, condition, and provision of the Loan Documents, or (ii)
prejudice any right or remedy Lender may now have (after giving effect to the
foregoing waiver) or may have in the future under or in connection with the Loan
Agreement or any other Loan Documents executed from time to time in connection
therewith.

 

4. Representations and Warranties. Borrower represents and warrants to Lender
that upon giving effect to all prior written waivers granted by Lender in
connection with the Credit Agreement (a) it possesses all requisite power and
authority to execute, deliver and comply with the terms of this Amendment, (b)
this Amendment has been duly authorized and approved by all requisite corporate
action on the part of Borrower, (c) no other consent of any Person (other than
Lender) is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate its organizational documents, (e)
the representations and warranties in each Loan Document to which it is a party
are true and correct in all material respects on and as of the date of this
Amendment as though made on the date of this Amendment (except to the extent
that such representations and warranties speak to a specific date), (f) it is in
full compliance with all covenants and agreements contained in each Loan
Document to which it is a party, and (g) no Default or Potential Default has
occurred and is continuing. The representations and warranties made in this
Amendment shall survive the execution and delivery of this Amendment. No
investigation by Lender is required for Lender to rely on the representations
and warranties in this Amendment.

 



2

 

 

5. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Amendment.
Except as affected by this Amendment, the Loan Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Credit Agreement (as amended by this Amendment) and any
other Loan Document, the terms of the Credit Agreement shall control and such
other document shall be deemed to be amended to conform to the terms of the
Credit Agreement. Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which
they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment). Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.

 

6. Miscellaneous.

 

(a) No Waiver of Defaults. Except as expressly set out above, this Amendment
does not constitute (i) a waiver of, or a consent to, (A) any provision of the
Credit Agreement or any other Loan Document not expressly referred to in this
Amendment, or (B) any present or future violation of, or default under, any
provision of the Loan Documents, or (ii) a waiver of Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.

 

(b) Form. Each agreement, document, instrument or other writing to be furnished
Lender under any provision of this Amendment must be in form and substance
satisfactory to Lender and its counsel.

 

(c) Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.

 

(d) Costs, Expenses and Attorneys’ Fees. Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Lender’s counsel.

 

(e) Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.

 

(f) Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile or
portable document format (PDF). The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender. Lender
may also require that any such documents and signatures be confirmed by a
manually-signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.

 



3

 

 

(g) Governing Law. This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

 

(h) Entirety. The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties. There Are
No Unwritten Oral Agreements among the Parties.

 

[Signatures appear on following pages.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



4

 

 

The Amendment is executed as of the date set out in the preamble to this
Amendment.

 

BORROWER:

 

DEEP DOWN, INC.,

a Nevada corporation

 

 

By:/s/ Eugene L. Butler                                                      


Eugene L. Butler
Executive Chairman and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



5

 

 

LENDER:

 

WHITNEY BANK

 

 

By:/s/ Paul W. Cole                                                      

Paul W. Cole

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

 

 

GUARANTORS’ CONSENT AND AGREEMENT

TO

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty executed by the undersigned in connection
with the Credit Agreement, or under any Loan Documents, agreements, documents or
instruments executed by the undersigned to create liens, security interests or
charges to secure any of the Obligation (as defined in the Credit Agreement),
all of which are in full force and effect. Each of the undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date), (b) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default has occurred and is continuing. Each Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Amendment. This Consent and
Agreement shall be binding upon the undersigned, their successors and permitted
assigns, and shall inure to the benefit of Lender, and its successors and
assigns.

 

 

GUARANTORS:

 

MAKO TECHNOLOGIES, LLC,

a Nevada limited liability company

 

DEEP DOWN INC.,

a Delaware corporation

 

 

By:/s/ Eugene L. Butler                                     

Eugene L. Butler

Executive Chairman and Chief Financial Officer

of each of the foregoing companies

 

 



7

